Title: From Alexander Hamilton to Jacob Wilson, 8 November 1799
From: Hamilton, Alexander
To: Wilson, Jacob


          
            Sir,
            New York Novr. 8th. 1799
          
          I have received your letter of the first of this month—
          You will be pleased to repair immediately to Wilmington in the State of Delaware for the purpose of being employed in the recruiting service. Upon your Arrival at that place you will report yourself to Major Cass and take his order—
          With considn I am
          Lt. Wilson—
        